Title: Amendment for Annexation of Louisiana and Florida, 30 August 1803
From: Jefferson, Thomas
To: 


          
            
              30 Aug.-7 Sep. 1803?
            
          
          Amendment to the Constitution.
          Louisiana, as ceded by France to the US. is made a part of the US. But as to the portion thereof lying North of an East & West line drawn through the mouth of Arkansa river, no new state shall be established, nor any grants of land made, other than to Indians in exchange for equivalent portions of land occupied by them, until authorised by subsequent amendment to the Constitution.
          Florida also, whensoever it may be rightfully obtained, shall become a part of the US.
          
        